                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROLANDO CASTELLANOS,                                 Case No. 17-cv-01307-JD
                                                       Petitioner
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                v.                                           FILE UNDER SEAL
                                   9

                                  10    SCOTT FRAUENHEIM,                                    Re: Dkt. Nos. 33, 38
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                              Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant
                                  13
                                       to 28 U.S.C. § 2254. Respondent has filed an answer and seeks to file several documents from
                                  14
                                       state court under seal.
                                  15          The Court may order a document filed under seal “upon a request that establishes that the
                                  16   document, or portions thereof are privileged, protectable as a trade secret or otherwise entitled to
                                  17   protection under the law (hereinafter referred to as ‘sealable’). The request must be narrowly

                                  18   tailored to seek sealing only of sealable material.” N. D. Cal. Local Rule 79-5. There is a strong
                                       presumption favoring the public’s right of access to court records which should be overridden only
                                  19
                                       for a compelling reason. Hagestad v. Tragesser, 49 F.3d 1430, 1433-34 (9th Cir. 1995).
                                  20
                                       “Counseling against such access would be the likelihood of an improper use, ‘including
                                  21
                                       publication of scandalous, libelous, pornographic, or trade secret materials; infringement of fair
                                  22   trial rights of the defendants or third persons; and residual privacy rights.’” Valley Broadcasting
                                  23   Co. v. United States District Court, 798 F.2d 1289, 1294 (9th Cir. 1986) (citation omitted).

                                  24          Respondent seeks to file several exhibits from petitioner’s motion in state court regarding
                                  25   juror misconduct. The exhibits contain personal identifying information of certain jurors and was
                                  26   filed under seal in state court. In this instance there are compelling reasons to justify sealing the
                                  27   exhibits to protect the identities of the jurors and respect their privacy rights. Accordingly, the
                                  28
                                   1   motion to file the documents under seal (Docket No. 33) is GRANTED.

                                   2          Petitioner has already received several extensions to file a traverse. His most recent

                                   3   request for an extension (Docket No. 38) is GRANTED. Petitioner may a file a traverse by

                                   4   December 2, 2019. No further extensions will be provided.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 18, 2019

                                   7

                                   8
                                                                                                   JAMES DONATO
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ROLANDO CASTELLANOS,
                                   7                                                          Case No. 17-cv-01307-JD
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        SCOTT FRAUENHEIM,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on November 18, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Rolando Castellanos ID: AT2857
                                       Folsom State Prison
                                  21   P.O. Box 950
                                       Folsom, CA 95763
                                  22

                                  23

                                  24   Dated: November 18, 2019

                                  25
                                                                                          Susan Y. Soong
                                  26                                                      Clerk, United States District Court
                                  27

                                  28
                                                                                          3
                                       By:________________________
                                   1   LISA R. CLARK, Deputy Clerk to the
                                   2   Honorable JAMES DONATO

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       4
